           Case 1:20-cv-00299-AWI-SAB Document 13 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   KELLY TAYLOR,                                       Case No. 1:20-cv-00299-AWI-SAB

12                 Plaintiff,                            ORDER RE STIPULATION TO MODIFY
                                                         SCHEDULING ORDER
13          v.
                                                         (ECF No. 12)
14   LIBERTY INSURANCE CORPORATION,

15                 Defendant.

16

17         The scheduling order in this matter was issued on May 5, 2020. (ECF No. 11.) On

18 October 22, 2020, the parties filed a stipulation to modify the May 5, 2020 scheduling order due

19 to delays in completing discovery because of the COVID-19 pandemic. (ECF No. 12.) The
20 parties are reminded that pursuant to the Local Rules of the Eastern District of California, a

21 proposed order is to be submitted to the judge or magistrate judge. L.R. 143(b). The Court finds

22 that good cause exists to amend the scheduling order.

23         Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that

24 the May 5, 2020 scheduling order is AMENDED as follows:

25         1.      Non-Expert Discovery Cutoff:                  February 19, 2021

26         2       Expert Disclosures:                           February 26, 2020

27         3.      Supplemental Expert Disclosure:               March 5, 2021

28         4.      Expert Discovery Cutoff:                      March 19, 2021


                                                     1
            Case 1:20-cv-00299-AWI-SAB Document 13 Filed 11/04/20 Page 2 of 2


 1          5.      Dispositive Motion Filing Deadline:         April 9, 2021

 2          All other aspects of the May 5, 2020 scheduling order remain in effect.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        November 4, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
